Fourth Court of Appeals
                                San Antonio, Texas
                                    February 13, 2019

                                   No. 04-18-00919-CV

                                    Alfredo CEPEDA,
                                         Appellant

                                            v.

                       Pansy Bama DIETZE and Juan Ramon Lopez,
                                      Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2009CVQ001148-D1
                        Honorable Jose A. Lopez, Judge Presiding

                                         ORDER

       In accordance with this court’s opinion, this appeal is DISMISSED FOR LACK OF
JURISDICTION. See Lehmann v. Har-Con Corp., 39 S.W.3d 101, 195 (Tex. 2001); Jordan v.
Jordan, 907 S.W.2d 471, 472 (Tex. 1995). It is ORDERED that Appellees Pansy Bama Dietze and
Juan Ramon Lopez recover their costs on appeal from Appellant Alfredo Cepeda.

       It is so ORDERED on February 13, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court